OPINION
PER CURIAM.
Appellant’s conviction was originally reversed and the judgment ordered reformed to reflect an acquittal. See Hernandez v. State, 636 S.W.2d 617 (Tex.App. — San Antonio 1982, pet. granted), rev’d on other grounds, 651 S.W.2d 746 (Tex.Cr.App. 1983).
The Court of Criminal Appeals granted the State’s Petition for Discretionary Review and reversed our judgment and remanded the cause to this court for further proceedings. We now dispose of those contentions raised by appellant in his original appeal which were not previously addressed by the original majority opinion.
The dissenting opinion in the original disposition gratuitously addressed these remaining contentions although the majority did not deem it necessary to incorporate them in its opinion since it was unnecessary in view of the disposition being made.
We now adopt the dissenting opinion’s treatment of these remaining contentions as the opinion of this court on remand. 636 S.W.2d at 626, 627. Thus doing so, the trial court’s judgment of conviction is affirmed.